Citation Nr: 1338591	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for sterility, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for nerve damage, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The claims for service connection for a dental disorder and for sterility were previously denied in a final rating decision dated in October 1997.  However, relevant service personnel records were received from the service department in October 2011.  As a result, the claims are to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records). 

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a January 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the case further development in June 2011, and it has since been returned for appellate review.



FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran does not have a dental disorder, sterility, prostate cancer, nerve damage, or a back disorder that manifested in service or that is related to any incident of service, including exposure to ionizing radiation.  The disorders did not begin until many years after service, and the preponderance of the competent, credible, and probative evidence indicates that they are not related to any in-service radiation exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection a dental disorder, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).
 
2.  The criteria for service connection for sterility, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).

3.  The criteria for service connection for prostate cancer, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).

4.  The criteria for service connection for nerve damage, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012). 

5.  The criteria for service connection for a back disorder, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A November 2008 VCAA notice letter explained the evidence necessary to substantiate the Veteran's claim and informed him of the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter also explained how disability rating and effective dates are determined in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the November 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims.  Therefore, the duty to notify has been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, service personnel records, reports of VA post-service treatment, reports of private treatment, and reports of VA development and medical opinions as to dose estimates and the probability that the Veteran's claimed conditions were due to ionizing radiation.  See 38 U.S.C.A. § 5103A(a)-(d); 38 C.F.R. §§ 3.159, 3.311.

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2011.  During the hearing, the undersigned Veterans Law Judge (VLJ) clearly identified the issues on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the undersigned VLJ inquired as to whether the Veteran had discussed his claimed exposure with any doctors in regards to his claimed disorder.  The record was also held open for 60 days following the hearing for the submission of new evidence, which was received in March 2011.  Moreover, the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to VA medical opinions, the Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

As will be discussed further below, the radiation dose estimate and medical opinions obtained in this matter were provided by trained experts, were based on a complete review of all relevant information available to VA and the service department, and were supported by fully reasoned rationales.  Thus, these are competent opinions sufficient for adjudication of the claims on appeal and are of a high probative weight and value.  

Additionally, the development undertaken to obtain the Veteran's complete service personnel records, the dose estimate, and medical evidence was accomplished in compliance with the Board's June 2011 remand instructions in this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.



Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service-connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

In this case, the evidence indicates that the Veteran did not participate in a radiation-risk activity as defined 38 C.F.R. § 3.309(d)(3).  All such radiation activities took place prior to the Veteran's entry into active service in December 1963.  Thus, a presumption of service connection on the basis of participation in a "radiation-risk activity" as defined at 38 C.F.R. § 3.309(d)(3) is not warranted in this matter.

Second, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided pursuant to paragraph (a)(2) of this section are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  See 38 C.F.R. § 3.311(a)(1).

Among the radiogenic diseases, as defined by VA and set forth at 38 C.F.R. 3.311(b)(2), is prostate cancer, which became manifest in the Veteran more than five years after the claimed exposure (see 38 C.F.R. § 3.311(b)(5)), so that 38 C.F.R. § 3.311 applies in this matter.

In cases such as this one, involving a radiogenic disease and radiation exposure other than atmospheric nuclear weapons participation or Hiroshima or Nagasaki occupation claims, as manifest within the specified time period, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include, but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

If military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4).

Other "radiogenic" diseases, to include prostate cancer, as listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

As noted, in the present case, the Veteran has been diagnosed as having prostate cancer, which is included among the radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2), and development pursuant to 38 C.F.R. 3.311 has proceeded accordingly, as requested in the Board's June 2011 remand in this matter.

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As will be discussed further below, in this case, there is evidence in the form of what appears to be investigative reporting suggesting that certain incidents involving problems with a nuclear reactor and disposal of waste took place during the years from 1962 to 1972 at Fort Greely, Alaska; however, there is no corresponding competent scientific or medical evidence sufficient to establish that it is at least as likely as not that a resulting exposure occurred during the Veteran's service in that general area from 1965 to 1966 or that such an exposure resulted in the Veteran's claimed disabilities. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he has a dental disorder, sterility, prostate cancer, nerve damage, and a back disorder, which are related to his period of service.  He specifically alleges that he incurred those disorders as a result of exposure to ionizing radiation and other chemicals while serving in the military.  

The Veteran indicates that he served with A Battery, 2nd Missile Battalion, 562nd Artillery, at Fort Greely, Alaska, which he asserts was a Hercules missile site with weapons that had nuclear capability.  He also claims that an experimental nuclear reactor was installed at Fort Greely, Alaska, and that sarin and VX gases were tested at that facility.   He further indicates that he had exposure to ionizing radiation while serving at Willow Grove, Pennsylvania.

As noted above, the Veteran had active service from December 1963 to October 1966.  An Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) indicates that he had one year, six months, and two days of foreign and/or sea service.  There is a notation that the Veteran's last duty assignment was with Battery A, 2nd Missile Battalion, 562nd Artillery, US Army, Alaska.  This is consistent with the information in his complete official military personnel file.  He also received training at Ft. Richardson, Alaska, which was completed in October 1965; he was trained as a Nike Hercules Missile FC Crewman and served in that capacity in Alaska until October 1966 at which time he was flown by commercial airline from Fairbanks, Alaska, to the continental U.S.  The Board notes that Ft. Greely is in southeast Fairbanks, Alaska.

At the Veteran's December 1963 service entrance examination and September 1966 service exit examination, clinical evaluations of the genitourinary system, neurologic system, and spine were normal.  The service records of dental treatment contain on indication of dental trauma.  There is no evidence to show, and the Veteran does not contend, that his claimed dental, back, prostate cancer, neurological, or sterility disabilities began during service or until many years after service.  

The Veteran's service records also include a DD Form 1141, Record of Exposure to Ionizing Radiation, listing his name, rank, and service identification number.  The sections provided for listing dates, types, places, doses, and accumulative total dose of ionizing radiation were left entirely blank.

A September 1997 VA general medical examination report noted that the Veteran reported that he was exposed to nuclear missiles for 2 1/2 hours in 1964 and nuclear reactors for 1 1/2 days in 1965.  An examination of the genitourinary system was negative.  On neurological testing, deep tendon reflexes were equal and adequate; Romberg's was negative; straight leg testing was negative; the Veteran was alert, cooperative, and oriented; and he was found to be competent.  On orthopedic examination, the Veteran was diagnosed as having a lumbar sprain.  There was slight diffuse lower lumbar area tenderness and limitation of right lateral flexion of 30 degrees.  An examination of the upper and lower extremities was normal, including range of motion.  Hand grip was equal bilaterally and adequate.  Heel to toe waling was done with some difficulty.  Pinprick and brush sensations of the upper extremities were normal and within normal limits.  It was noted that the Veteran had been married for 30 years and had not produced a child and that he had not sought medical evaluation concerning this fact.  

At a VA dental examination in September 1997, the Veteran stated that he was discharged in 1966 and that his teeth started falling out in 1980 without any pain.  He indicated that he was exposed to radiation in the service both in Alaska and again in Philadelphia.  On examination, the diagnosis was non-restorable dentition in need of full mouth extraction.

In October 1997, the RO denied service connection for sterility and service connection for a dental disability due to service trauma for dental treatment purposes.

In a December 2008 Radiation Risk Activity Information Sheet, the Veteran reported that he was exposed to radiation during active duty in 1964 in Willow Grove, Pennsylvania, and from 1965 to 1966 while serving at Fort Greely, Alaska. He reported that there was an experimental nuclear reactor, as well as chemical, biological, and nuclear training at Fort Greely, Alaska.  

The Veteran has submitted reports from organizations critical of operations at Ft. Greely and characterizing the area as being contaminated by radiation and chemicals during the 1960s and early 1970s with evidence of drums of waste being found as late as 2002.    

VA treatment records reflect that the Veteran has been assessed with conditions supportive of his claims of current disability or anatomically related conditions, such as dental caries; low back pain; adenocarcinoma of the prostate; erectile dysfunction; leg pain; and status post cervical diskectomy and fusion.

At the Veteran's Board hearing in January 2011, he described his knowledge, based on investigative reports many years later, of the experimental nuclear reactor at Ft. Greely, and of alleged testing of deadly sarin and VX gasses at Ft. Greely, which he described as having been kept secret until the year 2000.  He indicated that he did not find out about the degree of exposure to chemical weapons and nuclear radiation until almost 35 years after he was in the military.  He indicated that the heat for his housing was provided by heating elements that caused him to be exposed to ionizing radiation.  He described himself and those with whom he served as unwilling, unknowing participants in an experiment of which they had no knowledge.  He described losing numerous teeth beginning in the early 1970s, but with no pain.  He stated that he also started having trouble turning his head to the extreme left or right in the 1970s and developed trouble losing his balance.  He indicated that, in 1997, a hospital found him to have a severe calcium buildup around his spinal cord that had almost severed his spinal cord.  He described an operation on his cervical spine and subsequent diminished feeling in his hands.  The Veteran indicated that he felt fatigued all of the time.  He described having had 23 lesions in his stomach that treating physicians could not explain.  He noted that he and his wife were never able to have children.  He referenced the reported problems at Ft. Greely and claimed resultant exposure to ionizing radiation and toxic chemicals as the cause of the disorders for which he sought service connection.   

In a letter dated in March 2011, Pamela Miller, Executive Director of Alaska Community Action on Toxics, wrote a letter to the Veteran "providing information concerning my knowledge of the chemical and radiation hazards at Fort Greely that could likely have contributed to health problems which you have described to me, including blood, bone, and reproductive disorders."  Ms. Miller asserted that, during the Veteran's period of service at Fort Greely in 1965, there were radiological and chemical hazards that posed a threat to the health of workers on the base.  She referenced a report, Nuclear Reactor at Fort Greely (Buske et. Al. 2000), which was said to reveal that the reactor was a source of radioactive exposures from 1962 to1972.  The report is said to document unsafe operations and accidents that likely exposed base workers to radiation, including: 1) liquid radioactive waste discharged to the groundwater and used for drinking water; 2) radioactive steam used to heat the base and in the laundry; 3) a control rod accident and subsequent cleanup process; 4) radioactive fallout from an accident that lead to the eventual permanent closing of the reactor; 5) improper disposal of solid radioactive wastes; and 6) radiation remaining in the containment structure following the decommissioning of the reactor.  

As noted above, during the pendency of this appeal, in October 2011, the Veteran's complete official military personnel file was received from the service department.  The service personnel records contain no notation of the Veteran being exposed to ionizing radiation exposure during active service.  As noted, his DD Form 1141, Record of Exposure to Ionizing Radiation, was provided with his service treatment records and the section for recording incidents of exposure to ionizing radiation was left entirely blank.

In November 2011, the RO provided the pertinent information to the Defense Threat Reduction Agency (DTRA) and the Commander, U.S. Army Medical Command, for the purpose of requesting a DD 1141, Record of Exposure to ionizing radiation, or an equivalent record of occupational radiation exposure.  

Later in November 2011, an Army MEDCOM Radiation Safety Staff Officer forwarded the RO's request to the U.S. Army Ionizing Radiation Dosimetry Center.

In December 2011, the U.S. Army Dosimetry Center indicated that it had researched the files for records of exposure to ionizing radiation for the Veteran.  It was noted that they could not locate any records for the Veteran after conducting a search of the files using the personal information provided by VA.

Moreover, in December 2011, the DTRA and U.S. Strategic Command Center for Combating Weapons of Mass Destruction indicated that that the scope of its Nuclear Test Personnel Review (NTPR) Program was limited to information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  They wrote that exposure to radiation from sources other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki was beyond the purview of their office.  VA was referred to the Director, Proponency Office for Preventive Medicine-San Antonio for dosimetry information.

In January 2012, the Director, Proponency Office for Preventive Medicine-San Antonio, informed VA that, if the RO required a dose reconstruction for the Veteran, it would require more specific information, such as exact dates of all assignments (to include technical or specialty training), a completed radiation exposure questionnaire, the Veteran's assigned military occupational specialty (MOS), and any additional information that could help identify duties with, or around, radiation sources.

Thereafter, VA submitted to the Army all available information regarding the Veteran's claimed radiation exposure and again requested a dose estimate from Director, Proponency Office for Preventive Medicine-San Antonio.  

In January 2013, the Army's Public Institute of Public Health, Health Physics Program, responded to VA's request for a dose estimate from the Director, Proponency Office for Preventive Medicine-San Antonio.  The Health Physics Program letter indicated that the inquiry had been forwarded to the Veteran Radiation Exposure Investigation Program (VREIP), whose primary mission is researching occupational radiation exposures for individuals who have served with the U.S. Army.  The letter recounted the Veteran's military duties, to include as a missile crewman, which involved maintenance of the guidance system.  The letter indicated that the Health Physics Program personnel also researched Army dosimetry and bioassay records that may show documented occupational exposures to ionizing radiation.   The letter further states:

To attempt to verify [the Veteran's] occupational exposure, we contacted the U.S. Army dosimetry Center (USADC) at Redstone Arsenal, Alabama.  The USADC is the Army's repository for historical records of occupational radiation dosimetry.  Their reply to our request indicates that there was no record of [the Veteran] under his social security number, name, or for the Army Units he was assigned.  Individual radiation monitoring is usually initiated if the anticipated exposure is 10 percent of the occupational exposure limit of 5 rem per year, set in 1960.  The lack of dosimetry/bioassay records may indicate that Mr. Morrow's occupational exposure to ionizing radiation was not greater than 0.5 rem per year.  
  
Based on the information contained in our files, we estimated an upper bound value for Mr. Morrow's possible whole-body ionizing radiation dose.  Considering his approximated 34 month military assignment and the probability of 0.5 rem/year occupational exposure, the estimated total occupational dose is calculated at 1.42 rem.

A June 2013 memorandum from the Director of Compensation to the Under Secretary for Health recounted verbatim a portion of the above-quoted January 2013 letter from the Health Physics Program, U.S. Army Institute for Public Health in Aberdeen Proving Ground, Maryland.  The Director noted that the Veteran was 21 years of age at entry into the U.S. Army.

In a letter dated on June 25, 2013, from the Director, Post-9/11 Era, Environmental Health Program (DEHP), a VA physician, wrote as follows:

1. This is in response to our memorandum of 18 June 2013.

2.  The Veteran, born in 1942, was diagnosed with prostate cancer in 2002, sterility in 1986, dental issues starting in 1980, neurological problems starting in 1997, and back issues in 1998.  The Health Physics Program, U.S. Army Institute for Public Health, Aberdeen Proving Ground, Maryland, states the Veteran was exposed to ionizing radiation of 1.42 rem.  The [Veteran] contends that radiation exposure during military service (1963 to 1966) is the cause of said cancer, dental, neurological, sterility, and back issues.

3.  The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantification of health risks below an individual's dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."    

4.  Since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that the Veteran's prostate cancer, back, dental, sterility and neurological issues can be attributed to radiation exposure while in military service. 

In a letter dated on June 28, 2013, the Director of Compensation Service wrote to the RO recounting relevant passages from the June 25, 2013, opinion of the DEHP; the January 22, 2013, letter from the Health Physics Program, U.S. Army Institute for Public Health in Aberdeen Proving Ground Maryland; and the August 2004 position statement of the Health Physics Society.  The Director concluded as follows:

The Veteran was 21 years of age at entry into the U.S. Army.  Dental Issues (by history) began 17 years after exposure to ionizing radiation.  Neurological problems, i.e., low back pain, trouble walking (shuffled walk) and hand numbness were also diagnosed on the September 9, 1997, examination, some 34 years after initial exposure to ionizing radiation.  Cervical disk fusion was diagnosed 34 years after initial exposure to ionizing radiation.  Prostate cancer was diagnosed 38 years after initial exposure to ionizing radiation.

As a result of [the Health Physics Program] opinion, and following the review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's prostate cancer, back, dental, sterility, [or] neurological issues are the result of exposure to ionizing radiation in service.

With respect to the March 2011 letter from Ms. Miller of Alaska Community Action on Toxics, the Board notes that there are no indications from Ms. Miller that she is either a physician or a scientist.  Her statements also suggest a lack of familiarity with the Veteran's specific claims and circumstances of service.  For example, she incorrectly described a "blood" disorder as being among his claimed ailments, she did not indicate that she was familiar with his military occupational specialty, and she did not identify a specific radioactive or chemical exposure incident that occurred during the Veteran's period of service in the area of Fairbanks or Fort Greely.  Nor did she identify any basis from which an alternative ionizing radiation dose estimate might be derived.  Accordingly, the Board views the opinion of Ms. Miller to lack a showing of competence in an area of science or medicine and to evidence a lack of familiarity with the specifics of the Veteran's service in Alaska.  Rather, the letter reads as a general recitation of her organization's findings, but without sufficient information to link those findings to the Veteran's specific circumstances and time frame of service or to his current disabilities.  

The March 2011 letter from Ms. Miller was a factor in persuading the undersigned to conduct further development in this matter, as was requested by the Board in its June 2011 remand.  However, upon review of the entire record and for the reasons discussed above, the letter is of very little evidentiary weight and value as scientific or medical evidence for the specific purpose of adjudicating the Veteran's claims on appeal.  

Similarly, the additional sources of information provided by the Veteran describing the findings of investigative reporters and other organizations as to the conditions at Ft. Greely during the 1962 to 1972 time frame are not sufficient and are too general to provide a nexus of any substantial probative weight between the Veteran's specific circumstances of service and the disabilities for which he seeks service connection.  He does not describe symptoms during service, but only many years after service.  Indeed, he has alleged that these disorders began many years after service due to ionizing radiation or toxic exposures of which he was not aware until over 35 years after his period of service.

Moreover, the Veteran's claimed exposure to ionizing radiation and toxic chemicals at Ft. Greely is, by his own account, based on his reading approximately 35 years later of the findings of such investigative reporters or other organizations, rather than on first-hand knowledge.  Therefore, his statements are of very low probative weight in establishing a nexus between his claimed exposure and his current disabilities.

By contrast, the occupational dose estimate from the Army's Health Physics Program and the DEHP VA physician's opinion are determinations based on all available, relevant information regarding the Veteran.  They were made by experts competent in the relevant fields of medicine and physics and were well-explained with reference to the relevant facts regarding the Veteran and relevant and probative medical literature.  Accordingly, the Board assigns these determinations a very high probative weight and value.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses; most of the probative value of a medical opinion comes from its reasoning).

On this point, the Board finds that the Veteran's DD Form 1141, which was associated with his service treatment records but left blank for any incident of ionizing radiation exposure, to be corroborative evidence of a high probative value in showing that the Veteran did not experience a significant incident of radiation exposure during active service.
     
Based on the foregoing, the Board finds that the preponderance of the competent, credible, and probative evidence weighs against the Veteran's claims for service connection.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a dental disorder, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for sterility, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for nerve damage, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation, is denied.



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


